                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:20-cr-00010-MOC-DSC

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 vs.                                            )
                                                )                      ORDER
 SHANEEKA CURRY,                                )
                                                )
 Defendant.                                     )



       THIS MATTER is before the Court on the government’s Motion to dismiss the charges

against Defendant Shaneeka Curry in the Bill of Indictment in the-captioned case without

prejudice, because she has entered a guilty plea in the related bill of information in Docket

Number 3:20-cr-336-MOC. (Doc. No. 63). The Defendant consents to the Motion.

       Having considered the government’s motion and reviewed the pleadings, the Court enters

the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that the government’s Motion to Dismiss Without

Prejudice (Doc. No. 63) is GRANTED, and the charges in this action against Defendant

Shaneeka Curry are DISMISSED without prejudice.


                                          Signed: December 10, 2020




       Case 3:20-cr-00010-MOC-DSC Document 64 Filed 12/10/20 Page 1 of 1
